PER CURIAM.
The appellant, natural mother of Baby Girl R., challenges the dismissal of her petition for writ of habeas corpus. Her petition sought the return of her child on the ground that the consent for adoption she signed was invalid because it was improperly executed.
We affirm the dismissal of this action without further discussion, but remind the parties that the question of withdrawal of the consent because of fraud or duress remains to be decided in the adoption proceeding pending at this time. In re C.L.W., 467 So.2d 1106 (Fla. 2d DCA 1985); In re P.R. McD. and J.T. McD., 440 So.2d 57 (Fla. 4th DCA 1983).
Affirmed.
THREADGILL, C.J., and SCHOONOVER and QUINCE, JJ., concur.